Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on December 23, 2021 has been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of Claims
Claims 96 and 98-116 are currently pending. Claims 96, 103-106, 109 and 111-115 have been amended by Applicants’ amendment filed 12-23-2021. Claim 97 has been canceled by Applicants’ amendment filed 12-23-2021. Claim 116 has been added by Applicants’ amendment filed 12-23-2021. 

Initial Election:
Applicant elected of Group I, claims 1, 3, 5, 13, 15, 17, 19, 31, 33, 35, 41, 43, 45-47 and 69-74 (all claims, now canceled), directed to a method of analyzing a primary sample containing a first plurality of organic molecules, and the election of Species as follows:
Species (A): wherein the species method of claim 1, further comprising a step is at least one analytical process predominantly determining at least one quantity (instant claim 3);
Species (B): wherein the species of method of claim 13, further comprising a step is said degree of separation being high enough (instant claim 13); and


Supplemental Election:
Applicant's Supplemental election of Group I with traverse claims 96-113, directed to a method of analyzing a mixture of organic molecules, and the following Species:
Species (A): wherein the mixture of organic molecules is obtained from a single organism, a plurality of organisms, a plurality of cells...or combinations thereof (claim 97);
Species (B): wherein the source of the mixture of organic molecules is a single organism (claim 97);
Species (C): wherein step (a) provides more than 1536 samples (claim 100);
Species (D): wherein step (a)(1) at least one separation method comprises separation based on at least two chemical, physical and/or biological properties (claim 104);
Species (E): wherein the at least one chemical, physical and/or biological property according to claim 103 is a physical cross section (claim 103);
Species (F): wherein the at least one fragmentation method according to claim 106 is enzymatic digestion (claim 106);
Species (G): wherein the method of claim 96 further comprises identifying the amino acid or nucleic acid sequence of at least one ionized biopolymer (claims 111);
Species (H): wherein the fragmented organic molecules are released from a liquid or solid phase (claim 108);
Species (I): wherein step (b) of claim 111 further comprises identifying the amino acid sequence of the at least one ionized biopolymer, and identifying counterterrorism measures (claim 113), in the reply filed on June 9, 2021 was previously acknowledged. 


Regarding Species (E) of instant claim 103, the Examiner previously rejoined the species of at least one chemical, physical and/or biological property to include molecular mass;
Regarding Species (F) of instant claim 106, the Examiner previously rejoined the species of fragmentation method to include chemical or physical dissociations, and molecular collisions; and
Regarding Species (I) of instant claim 113, the Examiner previously rejoined the species of identifying to include a biomarker for disease because the examination of the species together does not represent an undue burden.

Claims 114 and 115 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on June 9, 2021.

Claims 98, 99, 101, 102, 105, 108, 110 and 112 were previously withdrawn, and claim 104 is newly withdrawn, from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim. 
The restriction requirement was deemed proper and was made final.

The claims will be examined insofar as they read on the elected species.

Therefore, claims 96, 100, 103, 106, 107, 109, 111, 113 and 116 are under consideration to which the following grounds of rejection are applicable. 

Interview
Applicant contacted the examiner to set up an interview, where such telephonic interview was conducted between the Examiner and Applicant’s representatives Christine Norris and inventor Andreas .

Priority
The present application filed March 10, 2017, claims the benefit of US Provisional Patent Application No. 62/307,470, filed March 12, 2016.

Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed December 23, 2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 

Claim Rejections - 35 USC § 112(d)
The rejection of claims 111 and 113 is withdrawn under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends due to Applicant’s amendment of the claims to recite “comprised by at least one ionized organic molecule”, in the reply filed 12-23-2021.

Claim Rejections - 35 USC § 102
(1)	The rejection of claims 96, 100, 103, 106, 107 and 109 is withdrawn under 35 U.S.C. 102(a1)/(a2) as being anticipated by Beecher et al. (US Patent Application Publication No. 2009039247, published February 12, 2009; of record) as evidenced by Siuzdak (Journal of Laboratory Automation, 2004, 50-63; of record); and Furutani et al. (US Patent Application Publication No. 20050230615, published October 20, 2005; of record).
Beecher et al. do not specifically exemplify a mixture of organic molecules having an origin as recited in instant claim 96.
In view of the withdrawn rejection, Applicant’s arguments are rendered moot.


(2)	The rejection of claims 96, 100, 103, 106, 107, 109, 111 and 113 is withdrawn under 35 U.S.C. 102(a1)/(a2) as being anticipated by Singh et al. (US Patent Application Publication No. 201000157177, published January 21, 2010; of record) as evidenced by Siuzdak (Journal of Laboratory Automation, 2004, 50-63; of record); and Furutani et al. (US Patent Application Publication No. 20050230615, published October 20, 2005). 
Singh et al. do not specifically exemplify that the isotopic envelopes of the different chemical compositions on average do not overlap.
In view of the withdrawn rejection, Applicant’s arguments are rendered moot.


Maintained Objections/Rejections
Markush Objection
The objection to claims 96, 103, 106, 109 and 113 is maintained because of the following informalities: Claim 96 recites, for example, the term “separated from the mixture of organic molecules based on at least one chemical, physical and/or biological property” in lines 3-4; as well as, “wherein the mixture of organic molecules is...or combinations thereof” in lines 12-17, such that claims 96, 103, 106, 109 and 113 improperly state the intended Markush groups, where the proper format requires use “consisting of” and of use of the conjunction “and” before the final member of the groups. The Examiner suggests amending the claim to recite, for example, “separated from the mixture of organic molecules based on at least one property selected from the group consisting of a chemical property, a physical property, and a combination thereof”; as well as, “wherein the mixture of organic molecules are selected from the group consisting of...and combinations thereof”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)

invention.
Claim 96 is indefinite for the recitation of the term “the mixture of organic molecules” in line 3. There is insufficient antecedent basis for the term “the mixture of organic molecules” in the claim.
Claim 96 is indefinite for the recitation of the term “ion-optical configuration” in line 8 because it is unclear what instruments are considered to comprise an “ion-optical configuration”, and/or what is meant by the term “ion-optical configuration” because the instant as-filed Specification does not define the term, such that it is unclear whether the term “ion-optical configuration” encompasses all mass spectrometry methods (e.g., MS/MS, ESI, MALDI-TOF, DART-MS, ICP-MS, GC-MS, SIMS, MS3, etc.); instruments that measure fluorescence (e.g., FISH, flow cytometry, etc.); FT-IR; uv-vis instruments; PID gas sensors, instruments that embed ions in optical lattices such as microtraps; optical clocks; particle accelerators; NGS technologies; and/or whether the term encompasses other instruments and, thus, the metes and bounds of the claim cannot be determined.
Claim 96 is m indefinite for the recitation of the term “on average do not overlap” in line 10 because the meaning of the term “on average do not overlap” is unclear, such that it is unclear whether the term refers to an average of the isotopic envelopes obtained from all of the repeated fragmentations that do not generally overlap; whether the term means that some isotopic envelopes within each individual fragmentation pattern overlap, while other patterns do not overlap; whether there is no overlap in the isotopic envelopes for some organic molecules, but there is always overlap of isotopic envelopes for other organic molecules; whether the isotopic envelopes of different chemical compositions do not “on average overlap”; whether the term refers to mathematical resolution of isotopic envelopes; or whether the term refers to something else. Moreover, it is unclear how much overlap is encompassed by the term “on average do not overlap” and, thus, the metes and bounds of the claim cannot be determined.
Claim 103 is indefinite for the recitation of the term “magnetic susceptibility” in line 11 because it is unclear as to what chemical, physical and/or biological property is encompassed by the term “magnetic susceptibility”, or the amount and/or feature that is encompassed by the term “magnetic susceptibility”; 
Claim 113 is indefinite for the recitation of the terms “the onset, stage, or type of a disease”; “the expected efficacy”; “the actual efficacy”; “the side effects”; and “the expected performance” in lines 4-14. There is insufficient antecedent basis for the terms “the onset, stage, or type of a disease”; “the expected efficacy”; “the actual efficacy”; “the side effects”; and “the expected performance” in the claim.
The rejection of claim 113 is maintained as being indefinite for the recitation of the term “expected efficacy of a drug” in line 6 because the term “expected” is a relative term that renders the claim indefinite. The term “expected” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite amount of efficacy (or lack thereof) that is “expected”; and/or what factors the “expected efficacy of a drug” is based on (e.g., pH, structure, solubility, crystal size, pendent groups, reference literature, etc.), such that one of ordinary skill in the art would not be reasonably appraised of the scope of the invention. Moreover, it is unclear as to the meaning of the term “expected efficacy” of a drug, whether the term refers to a wishful efficacy, a measured efficacy, a suggested efficacy, a reference efficacy and/or how such an “expected efficacy of a drug” is identified by an amino acid sequence of at least one ionized organic molecule and, thus, the metes and bounds of the claim cannot be determined.
The rejection of claim 113 is maintained as being indefinite for the recitation of the term “predicts the side effects of a drug” in line 10 because it is unclear as to the meaning of the term “predicts the side effects of a drug”, what “side effects” are encompassed by the term, and/or how these unidentified side effects are predicted. Thus, it is unclear whether the term includes death, memory loss, no change, behavioral changes such as anxiety and loss of sleep; physical changes such as hives, a runny nose, and/or how such a prediction can be made by identifying an amino acid sequence of at least one biopolymer and, thus, the metes and bounds of the claim cannot be determined.
The rejection of claim 113 is maintained as being indefinite for the recitation of the term “the expected performance level of a human or animal for a specific task and/or for a class or problems” in 
Claims 100, 106, 107, 109, 111 and 116 are indefinite insofar as they ultimately depend from claim 96.

Claim Rejections - 35 USC § 101
The rejection of claims 96, 100, 103, 106, 107, 109, 111 and 113 is maintained, and claim 116 is newly rejected, under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. An analysis with respect to the claims as a whole reveals that they do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See; Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014); Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2116, 106 U.S.P.Q.2d 1972 (2013); Mayo Collaborative Svcs. v. Prometheus Laboratories, Inc., 132 S. Ct. 1289, 101 U.S.P.Q.2d 1961 (2012). See also 2014 Interim Guidance on Patent Subject Matter Eligibility, available at http://www.gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf (“2014 Interim Guidance”), and the Office’s examples to be considered in conjunction with the 2014 Interim Guidance in examination of nature-based products, available online at: http://www.uspto.gov/patents/law/exam/mdc_examples_ nature-based_products.pdf (“Nature-Based Products Examples”).  This rejection is proper. 

The claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claims as a whole, claims 96, 100, 103, 106, 107, 109, 111, 113 and 116 do not recite something significantly different than a judicial exception. The rationale for this determination is explained below:
In the instant case, claim 96 is broadly directed to a method of analyzing a mixture of organic molecules, comprising: (a) providing more than one sample comprising a plurality of fragmented organic molecules which have been (a)(1) separated from the mixture of organic molecules based on at least one chemical, physical or biological property; and (a)(2) subjected to at least one fragmentation method, (b) subjecting the plurality of fragmented organic molecules from one sample to an ion source, and subsequently detecting in an analytical process the isotopic envelopes of ionized organic molecules, wherein the isotopic envelops of ionized organic molecules that comprise different chemical compositions that on average do not overlap, and (c) repeating step (b) for more than one provided sample.
Beginning with Step I of the analysis, which asks whether the claimed invention falls within a statutory category, such that the instant claims are directed to a process, thus, the instant claims are directed to a statutory category. Step I [YES].
Proceeding to Step IIA – Prong One of the analysis, which asks if the claimed invention is directed to a judicial exception, such that claims 96, 100, 103, 106, 107, 109, 111, 113 and 116 are drawn to a natural phenomenon in the form of: (1) a natural correlation between organic molecules (e.g., proteins, receptors, enzymes, DNA, RNA, toxins, etc.) and/or organic molecule fragments, and at least one chemical, physical and/or biological property (e.g., dipole moment, mobility, molecular mass, melting point, boiling point, solubility, mass, etc.); (2) a natural correlation between organic molecules and/or organic molecule fragments, and their ability to naturally bind to (or within) biological organisms, biological analytes, cells, proteins, DNA, etc.; (3) a natural correlation between an organic molecule and/or organic molecule fragments, and biomarkers of disease, the efficacy of a drug, side effects of a drug, the identity of a virus or bacteria, the expected performance of an animal for a specific task, etc.; and to an abstract idea in the form detecting and analyzing the isotopic envelopes, m/z ratio, fragmentation patterns, collision cross-section, etc. of organic molecule fragments using instruments comprising an ion-optical configuration, wherein the analyses requires mathematical concepts (e.g., mathematical relationships, formulas or equations, and/or calculations); mental process such as detecting, identifying, and determining overlap that can be performed in the human mind (including observation, judgement and opinion); and/or the use of a general computer (e.g., a mass spectrometer, a next-generation sequencer that uses ISFET, etc.) to carry out generic computer functions such as encompassed by the steps of providing, subjecting, detecting, analyzing, and identifying. The claims broadly recite a method of analyzing a mixture of organic molecules, comprising, (a) providing more than one sample comprising a plurality of organic molecules that have been separated based on at least one chemical, physical and/or biological property; and subjected to at least one fragmentation method; (b) subjecting the plurality of fragmented organic molecules from one sample to an ion source; detecting isotopic envelopes of ionized organic molecules with an instrument comprising an ion-optical configuration; and (c) repeating step (b) more than once, wherein the mixture of organic molecules is produced by an organism, produced by a cell, obtained from a bodily fluid, and/or obtained from a tissue. Thus, the claims recite a natural phenomenon, and an abstract idea, which falls within the groupings of abstract ideas enumerated in the 2019 PEG including encompassing mathematical concepts, equations, and calculations that can be carried out in the human mind, and/or by using a general computer that performs routine and conventional functions, as well as, mental process performed in the human mind including concepts such as observation, evaluation, judgement, and/or opinion. Thus, under the revised Step IIA analysis, the claims are directed to a natural phenomenon, and to an abstract idea. Step IIA – Prong One [YES].
e.g., an immunization step that integrates an abstract idea of data comparison into a specific process of immunizing that lowers the risk that immunized patients will later develop chronic immune-mediated diseases, as discussed in Classen Immunotherapies Inc. v. Biogen IDEC, 659 F.3d 1057, 1066-68, 100 USPQ2d 1492, 1499-1502 (Fed. Cir. 2011) (see MPEP § 2106.05(e)). Claim 96 recites, “providing more than one sample comprising a plurality of fragmented organic molecules that have been separated from the mixture of organic molecules based on at least one chemical, physical and/or biological property, and subjected to at least one fragmentation method”; “subjecting the plurality of fragmented organic molecules from one sample to an ion source”; “detecting in an analytical process the isotopic envelopes of ionized organic molecules with an instrument comprising an ion-optical configuration, wherein the isotopic envelopes of ionized organic molecules that comprise different chemical compositions that one average do not overlap”; and “wherein the mixture of organic molecules is obtained from a single organism; a plurality of organisms, a plurality of cells, cells obtained from a bodily fluid, cells obtained from a tissue, or combinations thereof”. These limitations simply describe a process of collecting and analyzing information, which is analogous to “obtaining and comparing intangible data” (i.e. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 99 U.S.P.Q.2d 1690 (Fed. Cir. 2011)); as well as, “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)). Moreover, many of Applicant’s process steps can be practiced as a mental process performed in the human mind, by pen and paper, or through the use of a generic computer, for example, “comparing information regarding a sample or test subject to a control or target data” (i.e. Univ. of Utah Research Found. v. Ambry Genetics Corp. (Also known as In re BRCA1– and BRCA2–Based Hereditary Cancer Test Patent Litigation), 774 F.3d 755, 113 U.S.P.Q.2d 1241 (Fed. Cir. 2014) or Association for Molecular Pathology v. USPTO (Also known as Myriad CAFC), 689 F.3d 1303, 103 U.S.P.Q.2d 1681 (Fed. Cir. 2012)). Hence, these limitations are akin to an “abstract idea itself” which was at issue in Alice Corp. and has been identified among non-limiting examples to be an abstract idea. Additionally, the dependent limitations of claims 100, 103, 106, 107, 109, 111, 113 and 116 also suffer from the same issue. In other words, the dependent limitations do not rectify the rejection of the independent claim. By way of example, the limitations of claim 103 recites, “wherein the at least one chemical, physical and/or biological property is chosen from: molecular mass, mobility in a medium, isotopic composition, electric dipole moment...likelihood of binding to other molecules, affinity of binding to other molecules, reaction rate of binding to other molecules, or combinations thereof”; claim 106 recites “wherein steps (a)(2) comprising at least one fragmentation method chosen from enzymatic digestion, electron capture dissociations, collisions with induced dissociation...exposure to radiation or photons, or combinations thereof”; and claim 113 which recites, “wherein step (b) further comprising identifying the amino acid sequence of at least one ionized biopolymer, and identifying at least one biomarker for the onset, stage, or type of a disease; at least one biomarker for the expected efficacy of a drug for a specific organism or group of organisms...at least one biomarker for the expected performance level of a human or animal for a specific task and/or for a class or problems”, which clearly resembles “organizing information through mathematical correlations” (i.e. Digitech Image Techs., LLC v Electronics for Imaging, Inc., 758 F.3d 1344, 111 U.S.P.Q.2d 1717 (Fed. Cir. 2014)); and is analogous to “obtaining and comparing intangible data” (i.e. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 99 U.S.P.Q.2d 1690 (Fed. Cir. 2011)); “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)); and “comparing information regarding a sample or test subject to a control or target data” (i.e. Univ. of Utah Research Found. v. Ambry Genetics Corp. (Also known as In re BRCA1– and BRCA2–Based Hereditary Cancer Test Patent Litigation), 774 F.3d 755, 113 U.S.P.Q.2d 1241 (Fed. Cir. 2014) or Association for Molecular Pathology v. USPTO (Also known as 
Proceeding to Step IIB of the analysis: the question then becomes what element or what combination of elements is sufficient to amount to significantly more than the abstract idea? 
The claims amount to nothing more than fragmenting organic molecules and subjecting the plurality of organic molecule fragments to an ion source (e.g., the sun, laser, sonication, etc.); and detecting the ionized organic molecules, wherein subjecting organic molecules to ion sources and analytical processes including mass spectrometry analysis, FT-IR, UV-Vis, NMR, multiplex sequencing, etc. are well known, purely conventional or routine in the art. For example, protein modification reagents for fragmentation and quantitative profiling of proteins in a complex mixture were known in the art, wherein a number of different technologies have been deployed to separate, analyze, and identify proteins such as by mass spectrometry (MS), which involves analysis of isolated proteins or peptide fragments, followed by mapping or tandem MS to obtain sequence information as evidenced by Singh et al. (US2010015717, published January 21, 2010; Abstract; and paragraph [0028]); wherein it is known that a peptide signature is obtained in which peptide fragments have significant differences in m/z ratios to enable peaks corresponding to each fragment to be well separated, such that the peptide signatures are unique, and diagnostic of a peptide being identified and comprising minimal overlap with fragmentation patterns of peptides with different amino acid sequences, wherein if a suitable fragment signature is not obtained at the first stage, additional stages of mass spectrometry are performed until a unique signature is obtained; and that the fragment ions in the MS/MS and MS3 spectra are generally highly specific and diagnostic for peptides of interest, such that the identification of peptide diagnostic signatures provides for a way to perform highly selective analysis of a complex protein mixture such as a cellular lysate in which there can be greater than about 100 or about 100,000 different kinds of proteins as evidenced by Gygi et al. (US8669116, issued March 11, 2014; Abstract; and col 14); that overlapping isotopic envelopes (OIEs) can be efficiently resolved of these OIEs using the OIE_CARE method, which efficiently disentangles OIEs at the raw experimental data level to produce good orthogonality between the experimental and theoretical data, while maximizing the matching product ions and confidence in the protein identification, such that the computationally efficient method can, in principle, be extended to Xiao et al. (Scientific Reports, 2015, 1-10; pg. 6, last partial paragraph; and pg. 7, first partial paragraph); and that a fractional concentration of clinically-relevant DNA in a mixture of DNA from a biological sample is determined based on amounts of DNA fragments at multiple sizes, wherein the fractional concentration of fetal DNA in maternal plasma or tumor DNA in a patient’s plasma can be determined from the sizes of DNA fragments in the sample, such that the size can be mass, length or other suitable measures, which can be performed in various ways such as, for example, paired-end sequencing and alignment of DNA fragments using a statistically significant number of DNA fragments such as greater than 2,000,000 fragments; and that size distribution of plasma DNA can be determined using real-time PCR, electrophoresis, and mass spectrometry analysis were known in the art as evidenced by Lo et al. (US20130237431, published September 12, 2013; Abstract; and paragraphs [0068]; and [0081]). Moreover, screening methods for the identification and/or isolation of a peptide that is capable of modulating a phenotype in a cell, tissue, or organism including the non-hybrid screening method to identify a peptide that is capable of rescuing the cell, tissue or organism from cell death, and/or inducing a cell, tissue or organism to grow, or identifying a peptide capable of modulating a phenotype of interest including any phenotype associated with a disease and/or disorder including the identification of new drug targets such as proteins; and that the method comprises: (i) selecting or obtaining a cell including a cultured mammalian cell capable of expressing the phenotype to be modulated; (ii) expressing, introducing, or contacting a cell, tissue or organism with a candidate peptide that mimics the structure of a domain or subdomain of a protein; (iii) selecting a cell, tissue or organism from (ii) in which the phenotype is modulated; (v) identifying the expressed or introduced peptide that modulated the phenotype, wherein the peptide does not suppress or enhance the phenotype in its native environment; and predicting the 3 dimensional structure of a peptide, or using a computer program or algorithm such as MODELLER is known in the art, which rely upon aligning the sequence of peptides with the sequences of peptide or proteins that have a characterized structure are, such that structural information including 3D structure, of a query peptide is then predicted based upon structural information corresponding to the sequence or subsequences aligned in the proteins or peptides that have previously been characterized were known in the art as evidenced by Watt et al. (WO2005119244, published December 15, 2005; Tong et al. (WO2008091225, published July 31, 2008; paragraphs [0004]; and [0123]); Thus, providing a plurality of fragmented organic molecules that have been fragmenting (in the body, in situ, in silico, etc.), separating the mixture organic molecules based on at least one chemical, physical and/or biological property, subjecting fragmented organic molecules to an ion source, and detecting isotopic envelopes of ionized organic molecules by an analytical process was well known, purely conventional or routine in the art. Step IIA [YES], the claimed invention is directed to a judicial exception.
The instant independent claim is recited at a high level of generality, such that substantially all practical applications of the judicial exception are covered. For instance, the claim is recited without any specificity as to the specific structures and/or identity of the organic molecules (e.g., proteins, peptides, small molecules, DNA, RNA, antibodies, receptors, etc.); the organism (e.g., human, mammal, mouse, rat, fish, birds, virus, etc.); the specific cells; the bodily fluid (e.g., plasma, urine, tears, blood, etc.); the bodily tissue or its preparation (e.g., lung, heart, kidney, skin, etc. as a slice, FFPE, cultured, extracted, etc.); the number of fragments (e.g., 2, 6, 12, 100, etc.); the number of samples; the method of providing; the method of fragmenting (e.g., chemical, physical, enzymatic, etc.); the method of providing; the method of subjecting; the method of separating (e.g., chromatography, crystallization, separate vials, magnetically, etc.); the method of fragmentation (e.g., mechanical, chemical, enzymatic, thermal, etc.); the chemical, physical and/or biological properties (e.g., mass, length, structure, color, energy levels, size, source, etc.); the ion source (e.g., the sun, laser, UV lamp, MS, etc.); instrument comprising an ion-optical configuration (e.g., ELISA, NMR, FT-IR, MS, NGS sequencing, ion-traps, etc.); the identity of the isotopic 
In sum, when the relevant factors are analyzed, the claims as a whole do NOT recite additional elements that amount to significantly more than the judicial exception itself. Accordingly, claim 96 DOES NOT qualify as eligible subject matter.  
Dependent claims 100, 103, 106, 107, 109, 111 and 113 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because they do not add anything that makes the natural phenomenon in claim 96, significantly different. For example, claim 100 encompasses the method according to claim 96, wherein step (a) comprises providing more than 1536 samples, but it does not add anything that makes the natural phenomenon and abstract idea in claim 96 significantly different.
In light of the above consideration and the new guidance, claims 96, 100, 103, 104, 106, 107, 109, 111 and 113 are non-statutory. This rejection is newly recited as necessitated by the new Guidance set forth in the Memorandum of July 30, 2015 updating the June 25, 2014 guidance (see June 25, 2014 memorandum from Deputy Commissioner for Patent Examination Policy Andrew Hirshfeld titled Preliminary Examination Instructions in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. v. CLS Bank International, et al. (Alice Corp. Preliminary Examination Instructions) and the Revised Patent Subject Matter Eligibility Guidance (See, Federal Register, vol. 84, No. 4, January 7, 2019).

Response to Arguments
Applicant’s arguments filed December 23, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Applicant has amended claim 96 to recite “detecting isotopic envelopes of ionized organic molecules with an instrument comprising an ion-optical configuration” and, thus, the claims are not directed to a judicial exception (Applicant Remarks, pg. 12, second full paragraph).
Regarding (a), Applicant’s assertion amended claim 96, which recites “detecting isotopic envelopes of ionized organic molecules with an instrument comprising an ion-optical configuration” is not directed to a judicial exception, is vague, unclear, and not found persuasive. Applicant did not distinctly and specifically point out the supposed errors in the Examiner’s action as required by 37 CFR 1.111(b). The Examiner contends that the claims are directed to a natural phenomenon and an abstract idea including:
(1)  a natural correlation between organic molecules (e.g., proteins, receptors, enzymes, DNA, RNA, toxins, etc.) and at least one chemical, physical and/or biological property (e.g., dipole moment, mobility, molecular mass, melting point, boiling point, solubility, etc.); 
(2)  a natural correlation between organic molecules and their ability to naturally bind to (or within) biological organisms, biological analytes, cells, proteins, DNA, etc.; 
(3)  a natural correlation between an organic molecule and biomarkers of disease, the efficacy of a drug, biomarkers of a virus, the expected performance of an animal for a specific task, etc.; and 
(4)  an abstract idea in the form of using analytical processes to detect the isotopic envelopes of organic molecules using an ion-optical configuration, wherein the analysis requires mathematical concepts (e.g., mathematical relationships, formulas or equations, and/or calculations); mental process such as detecting, identifying, and determining overlap that can be performed in the human mind (including observation, judgement and opinion); and/or using a general computer (e.g., a mass spectrometer, a next-generation sequencer that uses ISFET, etc.) to carry out generic computer functions such as encompassed by the steps of providing, subjecting, detecting, analyzing, and identifying. The Examiner notes that the use of instruments comprising an ion-optical configuration (e.g., mass spectrometers, NGS technology using ISFET, UV-Vis instruments, ELISA, flow cytometry, FT-IR, PID gas sensors, ions embedded in optical lattices or microtraps; optical clocks; particle accelerators, etc.) to detect isotopic envelopes are well known, purely conventional and routine in the art as evidenced by Xiao et al., Gygi et al.; Watt et al.; Tong et al.; Lo et al.; and Singh et al. Thus, the claims remain rejected for the reasons of record.

Claim Rejections - 35 USC § 103
The rejection of claims 96, 100, 103, 106, 107, 109, 111 and 113 is maintained, and claim 116 is newly rejected, under 35 U.S.C. 103 as being unpatentable over Gygi et al. (US Patent No. 8669116, 
Regarding claims 96, 100, 103, 106, 107, 109, 111, 113 and 116, Gygi et al. teach methods of detecting and quantifying proteins (interpreted as nucleic acid or amino acid sequences, and identifying at least one biopolymer) by mass spectrometric analysis (interpreted as an analytical method; and separation) using peptide internal standards and provides a highly sensitive way of detecting protein modifications, wherein ubiquitination targets in normal and diseased cells can be evaluated (interpreted as a plurality of cells), such that individual ubiquitinated polypeptides identified can be used to generate molecular probes diagnostic of a cell state and/or can serve as targets for agents that modulate one or more cellular processes (corresponding to a plurality of organic molecules; separating with respect to two or more physical or chemical properties; analytical process; subjecting to an ion source; isotopic envelopes on average do not overlap; repeating; cells; nucleic acid or amino acid sequences, and identifying at least one biopolymer; and identifying a biomarker of disease, claims 96, 111 and 113) (Abstract). Gygi et al. teach providing a mixture of different polypeptides (interpreted as a primary sample) and spiking the mixture with a known quantity of internal standard labeled with a mass-altering label (interpreted as separating a sample with respect to a physical or chemical property); the spiked mixture is treated with protease activity to generate a plurality of peptides including the labeled peptide internal standard and peptides corresponding to the target polypeptide (interpreted as fragmenting samples); a chromatographic separation step is performed to isolate the labeled peptide internal standard and any target peptide present in the spiked mixture (also interpreted as separating a sample with respect to a chemical or physical property); and the labeled peptide internal standard and target peptide are fragmented such as by using multistage mass spectrometry, wherein the ratio of labeled fragments to unlabeled fragments is determined (also interpreted as fragmenting; ionizing; subjecting to an analytical process; a mixture of isotopic envelopes of ionized organic molecules comprising different chemical compositions on average do not overlap; from a cell; and repeating, claim 96) (col 3, lines 19-40). Gygi et al. teach that the method comprises identifying a real or predicted peptide digestion product  of a target polypeptide, determining the amino acid sequence of the peptide digestion product (interpreted as fragmenting by enzymatic digestion, and an amino acid sequence) and synthesizing a peptide having the amino acid sequence, wherein the peptide is labeled with a mass-altering label (interpreted as a plurality of samples) and fragmented by multi-stage mass spectrometry (interpreted as fragmenting and ionizing), and wherein the label is a stable isotope such that a peptide signature diagnostic of the peptide is determined, after one or more rounds of fragmenting (interpreted as repeating), and the signature is used to identify the presence and/or quantity of a peptide of identical amino acid sequence in a sample; and that a labeled peptide is provided which co-elutes with an unlabeled peptide having the same amino acid sequence (e.g., a target peptide) in a chromatographic separation procedure such as HPLC (interpreted as fragmenting; ionizing samples; molecular weight and physical cross section; chemical or physical composition; enzymatic digestion; encompassing ionization; and comprising an amino acid sequence, claim 96, 103, 104, 106, 107, 109 and 111) (col 2, lines 30-46), wherein it is known that in electrospray MS, a liquid effluent of APCI is introduced directly into the ionization source; and that in MALDI analysis, the analyte is co-crystallized with an excess of matrix compound, and that a non-volatile solid material facilitates the desorption and ionization process by absorbing the laser radiation as evidenced by Siuzdak (pg. 58, col 1, first partial paragraph; pg. 58, col 2, first partial paragraph; and pg. 58, col 2, and first full paragraph). Gygi et al. teach that the labeled amino acids and peptides are readily distinguished from unlabeled amino acids and peptides by their ion/mass pattern in the resulting mass spectrum (corresponding to fragmentation product; isotopic envelopes do not overlap; molecular mass; tagged; and mass-to-charge ratio, claims 96, 103 and 104) (col 12, lines 66-67; and col 13, lines 1-2). Gygi et al. teach that a peptide signature is obtained in which peptide fragments have significant differences in m/z ratios to enable peaks corresponding to each fragment to be well separated, such that the peptide signatures are unique, and diagnostic of a peptide being identified and comprising minimal overlap with fragmentation patterns of peptides with different amino acid sequences, wherein if a suitable fragment signature is not obtained at the first stage, additional stages of mass spectrometry are performed until a unique signature is obtained (interpreted as isotopic envelopes of ionized organic molecules with different chemical compositions that on average do not overlap) (col 14, lines 9-15). Gygi et al. teach that the fragment ions in the MS/MS and MS3 spectra highly specific and diagnostic for peptides of interest, such that the identification of peptide diagnostic signatures provides for a way to perform highly selective analysis of a complex protein mixture such as a cellular lysate (interpreted as identifying a disease) in which there can be greater than about 100 or about 100,000 different kinds of proteins (interpreted as encompassing more than 1536 samples; which tend to co-elute with any labeled standard being analyzed) (corresponding to measurement of mass-to-charge ratios; interpreting MS/MS and MS3 as repeating; isotopic envelopes do not overlap; encompassing more than 1536 samples; identifying a biomarker of disease; an instrument with an ion-optical configuration; and mass spectrometer, claims 96, 100, 113 and 116) (col 14, lines 19-26) , wherein it is known that a mass spectrometer determines the mass of a molecule by measuring its mass-to-charge ratio (m/z), such that the spectrum is the result of molecular ionization, ion separation, and ion detection that can provide molecular mass or even structural information as evidenced by Siuzdak et al. (pg. 50, col 1, last partial paragraph; and pg. 50, col 2, first partial paragraph). Gygi et al. teach that conventional mass spectrometry would not be able to distinguish between peptides with different sequences but similar m/z ratios, which tend to co-elute with any labeled standard being analyzed, the use of peptide fragmentation methods and multi-stage mass spectrometry with LC methods, provide a way to detect and quantitate target proteins which are only a small fraction of a complex mixture such as less than about 0.001% of total cellular protein through these diagnostic signatures (interpreted as a mixture of isotopic envelopes of ionized organic molecules comprising different chemical compositions that on average do not overlap, claim 96) (col 6, lines 26-35). Gygi et al. teach peptide internal standards comprise mass-altering labels which are stable isotopes including isotopes of hydrogen, nitrogen, oxygen, carbon, or sulfur (col 13, lines 19-23); and where it is known that particles containing specific tags, mass specific adducts, and minor occurrence elemental isotopes are immobilized in the matrix particle and would be released from the particle only by the process during which the attached analyte is desorbed into the mass spectrometer as evidenced by Furutani et al. (interpreted as releasing and ionizing simultaneously) (paragraph [0047], lines 26-35). 
“It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of detecting and quantifying proteins by mass spectrometry as exemplified by Gygi et al., it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method isotopic labeling of peptide fragments for detecting and quantifying proteins by mass spectrometry as disclosed by Gygi et al. to include mass-altering labels including stable isotopes of hydrogen, nitrogen, oxygen, carbon, or sulfur as disclosed by Gygi et al. with a reasonable expectation of success in creating and/or identifying peptide diagnostic signatures; in readily distinguishing labeled peptides from unlabeled peptides by their ion/mass pattern in the resulting mass spectrum; and/or performing highly selective analysis of complex protein mixtures.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly 
rejected under 35 USC §103 as obvious over the art.	

Response to Arguments
Applicant’s arguments filed December 23, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) none of the references reach wherein the isotopic envelopes of ionized organic molecules that comprise different chemical compositions do not at least on average overlap (Applicant Remarks, pg. 13; third full paragraph, lines 1-13); (b) Applicant asserts that the Office has failed to expeditiously rebut these arguments and provide the information necessary to resolve issues related to patentability that prevents Applicant from presenting patentability arguments and/or rebuttal evidence, and thus does not follow principles of compact prosecution, such that the Office needlessly encourages piecemeal prosecution, which is to be avoided as much as possible (Applicant Remarks, pg. 13; third full paragraph, lines 13-20); and (c) none of the cited references disclose methods  Applicant’s methods resolve said isotopic envelopes such that “said degree of separation is high enough such that for the majority of ions associated with one or both of a particular organic molecules or fragmentation products thereof and simultaneously acquired during one measurement constituting said analytical process, the isotopic envelopes do at least on average do not overlap (See; as-filed Specification, paragraph [0161]) (Applicant Remarks, pg. 13; last partial paragraph).
	Regarding (a), as noted in MPEP 2112.01(I), where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Moreover, MPEP 2112.01(II) states that; "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. Furthermore, MPEP § 2112.02(I) states that under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). Applicant’s assertion that none of the references reach wherein the isotopic envelopes of ionized organic molecules that comprise different chemical compositions do not at least on average overlap, is not found persuasive. As an initial matter, is noted that instant claim 96 is very broadly recited, and it is unclear to the Examiner how the method as recited in instant claim 96 is different from a general mass spectrometry method, wherein a mixture of organic molecules are ionized and fragmented by a mass spectrometer to the produce isotopic envelopes including the isotopic envelopes as recited. Applicant has not indicated Gygi et al. teach that the fragment ions in the MS/MS and MS3 spectra are generally highly specific and diagnostic for peptides of interest, such that the identification of peptide diagnostic signatures provides for a way to perform highly selective analysis of a complex protein mixture such as a cellular lysate in which there can be greater than about 100 or about 100,000 different kinds of proteins (interpreted as fragmenting a mixture of organic molecules; subjecting the fragmented organic molecules to an ion source; ionization; and interpreting MS/MS and MS3 as including instruments comprising an ion-optical configuration, and repeating); that while conventional mass spectrometry would not be able to distinguish between peptides with different sequences but similar m/z ratios, which tend to co-elute with any labeled standard being analyzed, the use of peptide fragmentation methods and multi-stage MS with LC methods, provide a way to detect and quantitate target proteins which are only a small fraction of a complex mixture including less than about 0.001% of total cellular protein through these diagnostic signatures (interpreted as isotopic envelopes of ionized organic molecules with different chemical compositions that on average do not overlap); that a peptide signature is obtained in which peptide fragments have significant differences in m/z ratios to enable peaks corresponding to each fragment to be well separated, such that the peptide signatures are unique, and diagnostic of a peptide being identified and comprising minimal overlap with fragmentation patterns of peptides with different amino acid sequences, such that if a suitable fragment signature is not obtained at the first stage, 
then additional stages of MS are performed until a unique signature is obtained (interpreted as isotopic envelopes of ionized organic molecules with different chemical compositions that on average do not overlap); and that the labeled amino acids and peptides are readily distinguished from unlabeled amino acids and peptides by their ion/mass pattern in the resulting mass spectrum (interpreted as isotopic envelopes on average do not overlap). Thus, Gygi et al. teach all of the limitations of the claims.
Regarding (b), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments. Applicant’s assertion that Applicant asserts that the Office has failed to expeditiously rebut these arguments and provide the information necessary to resolve issues related to patentability that prevents Applicant from presenting patentability arguments and/or rebuttal evidence, and thus does not follow principles of compact prosecution, such that the Office needlessly encourages piecemeal prosecution, which is to be avoided as much as possible as indicated in MPEP 707.07(g), is not persuasive, and this argument is clearly not reflected by the prosecution record. The instant Office Action is the Examiner’s first opportunity to rebut Applicant’s arguments directed to instant claims 96, 100, 103, 106, 107, 109, 111, 113 and 116 with respect to the cited prior art. Thus, it is completely unclear to the Examiner how the Office has failed to expeditiously rebut these arguments or provide the information necessary to resolve issues related to patentability that prevent Applicant from presenting patentability arguments and/or rebuttal evidence as asserted by Applicant. Moreover, the record clearly indicates that Applicant has, on two (2) separate occasions, canceled all pending claims and provided the Office with an entirely new set of claims (See; the claims filed December 23, 2019; and April 1, 2021). Therefore, any issue concerning expeditious and/or compact prosecution of the instant Application does not appear to lie with the Examiner. As noted supra, instant claim 96 is very broadly recited, such that instant claim 96 does not recite the use of any specific organic molecules, fragment sizes, instrument, ion source, sample, organism, method of fragmentation, method of purification, method of analysis, or a combination thereof that would produce an isotopic envelope that is different in any way from an isotopic envelope produced by a general mass spectrometry method including an isotopic envelopes of ionized molecules that comprise different chemical compositions that on average do not overlap. The Examiner encourages Applicant to contact SPE Heather Calamita to discuss any concerns regarding the expeditiousness of the examination of the instant Application, or any perceived failure by the Examiner to follow the principles of compact prosecution.
Regarding (c), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments. Applicant’s assertion that none of the cited references disclose methods that can reliably separate, on average, the isotopic envelopes of organic molecules that have different chemical compositions so the isotopic envelopes do not overlap where, in contrast, Applicant’s methods resolve said isotopic envelopes such that “said degree of separation is high enough such that for the majority of ions associated with one or both of a particular organic molecules or fragmentation products thereof and simultaneously acquired during one measurement constituting said analytical process, the isotopic envelopes do at least on average do not overlap (See; as-filed Specification, paragraph [0161]), is not found persuasive. It is noted that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26USPQ2d 1057 (Fed. Cir. 1993). This is the case here. The claims do not recite the features taught in the specification. As previously noted, instant claim 96 is very broadly recited and it does not recite any specific process that reliably separates or resolves, on average, isotopic envelopes. Moreover, instant claim 96 does not recite a degree of separation that is “high enough” or, in fact, any specific degree of separation, resolution and/or overlap (or lack thereof) of the isotopic envelopes of different, unidentified chemical compositions, and/or that the fragmentation products are simultaneous acquired during one measurement, which constitutes the analytical process. Thus, the claims remain rejected for the reasons of record. 


New Objections/Rejections
Notice of Non-Compliant Amendment (37 CFR 1.121)
The amendment to the claims filed on December 31, 2021 do not comply with the requirements of 37 CFR 1.121(c) because the text of amended claims 100 and 107 are not submitted with markings to indicate the changes that have been made relative to the immediate prior version of claims filed on 09-20-2019. 
Amendments to the claims filed on or after 03-10-2011 must comply with 37 CFR 1.121(c) which states:
	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered). (2) Only claims having the status of “currently amended,” or “withdrawn” if also being 

	
	Specifically, claims 100 and 107 recite the term “(New)”, however, claims 100 and 107 have been previously presented in the reply filed 04-01-2021, such that the status identifier for these claims is incorrect, in the reply filed 12-31-2021.
	To be fully responsible, Applicant is required to comply with the Notice of Non-Compliant Amendment (37 CFR 1.121). In the interests of compact prosecution, an action on the merits has been prepared. However, future amendments must comply with 37 CFR 1.121(c) in order to avoid a notice of non-compliant amendment.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in 
public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise 
extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be 

	Claims 96, 100, 103, 106, 107, 109, 111, 113 and 116 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-20 of copending US Patent Application No. 16/910,030. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of US Patent Application 15/456,206, and the copending claims of US Patent Application 16/910,030 encompass a method of analyzing a sample comprising providing a sample comprising a plurality of fragmented organic molecules; subjecting the plurality of fragmented organic molecules to an ion source; and repeating the step (b).
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

(1)	Claims 96, 100, 103, 106, 107, 109, 111, 113 and 116 are rejected under 35 U.S.C. 102(a1)/(a2) as being anticipated by Gygi et al. (US Patent No. 8669116, issued March 11, 2014; of record) as evidenced by Siuzdak (Journal of Laboratory Automation, 2004, 50-63; of record); and Furutani et al. (US Patent Application Publication No. 20050230615, published October 20, 2005; of record).
Regarding claims 96, 100, 103, 106, 107, 109, 111, 113 and 116, Gygi et al. teach methods of detecting and quantifying proteins (interpreted as nucleic acid or amino acid sequences, and identifying at least one biopolymer) by mass spectrometric analysis (interpreted as an analytical method; and separation) using peptide internal standards and provides a highly sensitive way of detecting protein modifications, wherein ubiquitination targets in normal and diseased cells can be evaluated (interpreted as a plurality of cells), such that individual ubiquitinated polypeptides identified can be used to generate molecular probes diagnostic of a cell state and/or can serve as targets for agents that modulate one or more cellular processes (corresponding to a plurality of organic molecules; separating with respect to two or more physical or chemical properties; analytical process; subjecting to an ion source; isotopic envelopes on average do not overlap; repeating; cells; nucleic acid or amino acid sequences, and identifying at least one biopolymer; and identifying a biomarker of disease, claims 96, 111 and 113) (Abstract). Gygi et al. teach providing a mixture of different polypeptides (interpreted as a primary sample) and spiking the mixture with a known quantity of internal standard labeled with a mass-altering label (interpreted as separating a sample with respect to a physical or chemical property); the spiked mixture is treated with protease activity to generate a plurality of peptides including the labeled peptide internal standard and peptides corresponding to the target polypeptide (interpreted as fragmenting samples); a chromatographic separation step is performed to isolate the labeled peptide internal standard and any target peptide present in the spiked mixture (also interpreted as separating a sample with respect to a chemical or physical property); and the labeled peptide internal standard and target peptide are fragmented such as by using multistage mass spectrometry, wherein the ratio of labeled fragments to unlabeled fragments is determined (also interpreted as fragmenting; ionizing; subjecting to an analytical process; a mixture of isotopic envelopes  identifying a real or predicted peptide digestion product  of a target polypeptide, determining the amino acid sequence of the peptide digestion product (interpreted as fragmenting by enzymatic digestion, and an amino acid sequence) and synthesizing a peptide having the amino acid sequence, wherein the peptide is labeled with a mass-altering label (interpreted as a plurality of samples) and fragmented by multi-stage mass spectrometry (interpreted as fragmenting and ionizing), and wherein the label is a stable isotope such that a peptide signature diagnostic of the peptide is determined, after one or more rounds of fragmenting (interpreted as repeating), and the signature is used to identify the presence and/or quantity of a peptide of identical amino acid sequence in a sample; and that a labeled peptide is provided which co-elutes with an unlabeled peptide having the same amino acid sequence (e.g., a target peptide) in a chromatographic separation procedure such as HPLC (interpreted as fragmenting; ionizing samples; molecular weight and physical cross section; chemical or physical composition; enzymatic digestion; encompassing ionization; and comprising an amino acid sequence, claim 96, 103, 104, 106, 107, 109 and 111) (col 2, lines 30-46), wherein it is known that in electrospray MS, a liquid effluent of APCI is introduced directly into the ionization source; and that in MALDI analysis, the analyte is co-crystallized with an excess of matrix compound, and that a non-volatile solid material facilitates the desorption and ionization process by absorbing the laser radiation as evidenced by Siuzdak (pg. 58, col 1, first partial paragraph; pg. 58, col 2, first partial paragraph; and pg. 58, col 2, and first full paragraph). Gygi et al. teach that the labeled amino acids and peptides are readily distinguished from unlabeled amino acids and peptides by their ion/mass pattern in the resulting mass spectrum (corresponding to fragmentation product; isotopic envelopes do not overlap; molecular mass; tagged; and mass-to-charge ratio, claims 96, 103 and 104) (col 12, lines 66-67; and col 13, lines 1-2). Gygi et al. teach that a peptide signature is obtained in which peptide fragments have significant differences in m/z ratios to enable peaks corresponding to each fragment to be well separated, such that the peptide signatures are unique, and diagnostic of a peptide being identified and comprising minimal overlap with fragmentation patterns of peptides with different amino acid sequences, wherein if a suitable fragment signature is not obtained at the first stage, additional stages of mass spectrometry are performed until a unique signature is obtained (interpreted as isotopic envelopes of ionized organic molecules with different chemical compositions that on average do not overlap) (col 14, lines 9-15). Gygi et al. teach that the fragment ions in the MS/MS and MS3 spectra are generally highly specific and diagnostic for peptides of interest, such that the identification of peptide diagnostic signatures provides for a way to perform highly selective analysis of a complex protein mixture such as a cellular lysate (interpreted as identifying a disease) in which there can be greater than about 100 or about 100,000 different kinds of proteins (interpreted as encompassing more than 1536 samples; which tend to co-elute with any labeled standard being analyzed) (corresponding to measurement of mass-to-charge ratios; interpreting MS/MS and MS3 as repeating; isotopic envelopes do not overlap; encompassing more than 1536 samples; identifying a biomarker of disease; an instrument with an ion-optical configuration; and mass spectrometer, claims 96, 100, 113 and 116) (col 14, lines 19-26) , wherein it is known that a mass spectrometer determines the mass of a molecule by measuring its mass-to-charge ratio (m/z), such that the spectrum is the result of molecular ionization, ion separation, and ion detection that can provide molecular mass or even structural information as evidenced by Siuzdak et al. (pg. 50, col 1, last partial paragraph; and pg. 50, col 2, first partial paragraph). Gygi et al. teach that conventional mass spectrometry would not be able to distinguish between peptides with different sequences but similar m/z ratios, which tend to co-elute with any labeled standard being analyzed, the use of peptide fragmentation methods and multi-stage mass spectrometry with LC methods, provide a way to detect and quantitate target proteins which are only a small fraction of a complex mixture such as less than about 0.001% of total cellular protein through these diagnostic signatures (interpreted as a mixture of isotopic envelopes of ionized organic molecules comprising different chemical compositions that on average do not overlap, claim 96) (col 6, lines 26-35). Gygi et al. teach peptide internal standards comprise mass-altering labels which are stable isotopes including isotopes of hydrogen, nitrogen, oxygen, carbon, or sulfur (col 13, lines 19-23); and where it is known that particles containing specific tags, mass specific adducts, and minor occurrence elemental isotopes are immobilized in the matrix particle and would be released from the particle only by the process during which the attached analyte is desorbed into the mass spectrometer as evidenced by Furutani et al. (interpreted as releasing and ionizing simultaneously) (paragraph [0047], lines 26-35). 




(2)	Claims 96, 100, 103, 106, 107, 109, 111, 113 and 116 are rejected under 35 U.S.C. 102(a1) as being anticipated by Xiao et al. (Scientific Reports, 2015, 5(14755), 1-10; and Supplementary Materials, 2015, 5(14755), 1-106).
Regarding claims 96, 100, 103, 106, 107, 109, 111, 113 and 116, Xiao et al. teach the accurate and efficient resolution of extremely dense overlapping isotopic envelopes (OIEs) in protein tandem mass spectra to confidently identify proteins using a computationally efficient method called OIE_CARE, to resolve OIEs by calculating the relative deviation between the ideal and observed experimental abundance, wherein the ideal experimental abundance of a particular overlapping isotopic peak (OIP) is first calculated for all the OIEs sharing this OIP, then the relative deviation (RD) of the overall observed experimental abundance of this OIP relative to the summed ideal value is then calculated, such that comprehensive data at the protein and proteome levels, with high confidence and good reproducibility, were achieved (interpreted as the isotopic envelopes of ionized organic molecules that comprise different chemical compositions on average do not overlap, claim 96) (Abstract). Xiao et al. teach that protein characterization is performed with several commercially successful techniques, such as soft ionization (e.g., electrospray ionization and ESI), high-resolution affordable mass analyzers (e.g., Orbitrap), efficient gas-phase dissociation (e.g., collision-induced dissociation (CID), higher-energy collisional dissociation (HCD), electron-transfer dissociation (ETD), and state-of-the-art bioinformatics tools, wherein tandem mass spectrometry has become a state-of-the-art platform for the characterization of high-throughput peptides and proteins, such that the interpretation of tandem mass spectra is a final, yet paramount, step of this platform, such that overlapping isotopic envelopes (OIEs) are very common in these peptide and protein tandem mass spectra because many isotopic envelopes peak in a very narrow m/z range (interpreted as mixtures of organic molecules; an ion-optical configuration; mass spectrometer; interpreting the characterization methods as chemical, physical and/or biological properties including isotopic composition, dipole moment, resolving method for OIEs based on exact isotopic envelopes computed from the elemental composition of the product ions’ actual amino acids (interpreted as identifying an amino acid sequence, claim 111) (pg. 2, first full paragraph, lines 1-2). Xiao et al. teach that tandem mass spectra from both individual proteins (with direct diffusion) and proteome mixtures (with liquid chromatography separation) can be interpreted automatically, such that initial results from the HCD spectra of myoglobin and E. coli are presented (interpreted a mixture of organic molecules; different chemical compositions; an ion-optical configuration; mass spectrometer; the mixture is produced by an organism or obtained from a bodily fluid; separation and fragmentation by LC or diffusion based on at least one chemical, physical and/or biological property including mass, mobility in a medium, and affinity to binding other molecules; fragmentation in mass spec by exposure to radiation; repeated by tandem MS measurement; more than 1536 samples; and a signature of at least one virus, claims 96, 99, 100, 103, 106, 107, 109, 113 and 116) (pg. 2, first full paragraph, lines 13-15). Xiao et al. teach that three technical replicate high-energy collisional dissociation (HCD) spectra of myoglobin, with abundances of 1.65E6, 1.61E6 and 1.67E6 were acquired and searched using ProteinGoogle; and that three technical replicates of reverse-phase liquid chromatography (RPLC)-MS/MS datasets from E. coli were acquired, such that total HCD spectra were 16573, 16533 and 16591, wherein ProteinGoogle was used to search the datasets (interpreted as subjecting to an ion source; MS; fragmenting and separating a mixture of different organic molecules; and interpreting E. coli spectra as a biomarker of a bacterium, claims 96 and 113) (pg. 2, second and third full paragraphs). Xiao et al. teach that 128 unique proteoforms were identified from 3 technical replicates, 13 were modified with acetylation, biotinylation, mono-methylation, tri-methylation, O-(pantetheine 4’-phosphoryl), or a combination thereof, such that the PTMs on 12 of these modified proteoforms were uniquely localized with high PTM score where, for example, protein RL7_CCOLI, S1 acetylation and K81 methylation were identified with PTM scores of 25 and 4, such that the scores imply that 25 and 4 matching b or y ions independently define the unique locations of these two modifications as shown in Figure 2 (pg. 3, first full paragraph; and pg. 4, Figure 2). Xiao et al. teach that OIEs are very common in protein tandem mass spectra, and the efficient resolving of OIEs is essential for maximizing the matching product ions, improving the confidence in protein identification, and achieving unique localization of PTMs, such that using theoretical isotopic envelopes as a reference, the OIE_CARE method, as implemented in ProteinGoogle, efficiently disentangles OIEs at the raw experimental data level to produce good orthogonality between the experimental and theoretical data, while maximizing the matching product ions and confidence in the protein identification, such that the computationally efficient method can, in principle, be extended to resolve any envelope-type overlapping data for which the corresponding theoretical values are available (interpreted as the isotopic envelopes of ionized organic molecules that comprise different chemical compositions on average do not overlap, claim 96) (pg. 6, last partial paragraph; and pg. 7, first partial paragraph). Xiao et al. teach that a fresh E. coli colony was injected into a flask and cultured overnight, centrifuged, the cell pellet washed, cells were lysed using an ultrasonic disruptor, centrifuged, and the protein concentration of the supernatant measured (interpreted as fragmenting and separating based on one chemical, physical and/or biological characteristic; and the sample is provided by at least one cell, claim 96) (pg. 7, last full paragraph). Xiao et al. teach an RPLC tandem mass spectrometry using HCD of the E. coli intact proteome was performed using a Thermo Scientific Q Exactive mass spectrometer coupled with a Dionex UltiMate 3000 RSLCnano high-performance liquid chromatography (HPLC) system (interpreted as a mixture of organic molecules separated based on a physical or chemical characteristic; and molecular mass, mobility in a medium, affinity of binding, etc., claims 96 and 103) (pg. 8, second full paragraph). Xiao et al. teach that intact protein database search ProteinGoogle, was implemented with the isotopic mass-to-charge (m/z) ratio and envelope fingerprinting (iMEF) search algorithm (interpreted as isotopic envelopes on average do not overlap, claim 96) (pg. 8, third full paragraph, lines 1-3). Xiao et al. teach that the experimental abundance of the OIPs can be resolved independently using the three steps described including the ideal experimental abundance of the OIP is first calculated; second, the RD of the observed experimental abundance of the OIP relative to the corresponding total ideal value is calculated; and the final partitioned individual abundance of the OIP in the ith ion is multiplied by the sum of the one plus the relative deviation (Equation 3) (interpreting OIP resolution as isotopic envelopes on average do not overlap, claim 96) (pg. 8, last full paragraph; and pg. 9, first full paragraph).


Conclusion
Claims 96, 100, 103, 106, 107, 109, 111, 113 and 116 are rejected.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.

/Amy M Bunker/
Primary Examiner, Art Unit 1639